27 N.Y.2d 873 (1970)
In the Matter of The Estate of Geraldine G. Bellinger, Deceased. Manufacturers Hanover Trust Company et al., as Executors of Geraldine G. Bellinger, Deceased, Respondents; Gebbie Foundation, Inc., et al., Appellants.
Court of Appeals of the State of New York.
Argued October 12, 1970.
Decided November 12, 1970.
Michael T. Tomaino and William H. Morris for Gebbie Foundation, Inc., appellant.
Raphael L. Elias, Marvin L. Schwartz and Carol Crosswell for William Parker, as general coguardian for infants, appellant.
Nathan Hale, Derrick C. Banning and Francis S. Bensel for respondents.
Louis J. Lefkowitz, Attorney-General (Gustave Harrow and Samuel A. Hirshowitz of counsel), as representative of ultimate charitable beneficiaries.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, BREITEL, JASEN and GIBSON.
Order affirmed, with costs to all parties appearing separately and filing separate briefs payable out of the estate. No opinion.